Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.977 Page 1 of 14



 1    MAJED DAKAK (SBN 271875)
      mdakak@kbslaw.com
 2    KESSELMAN BRANTLY STOCKINGER LLP
      1230 Rosecrans Avenue, Suite 400
 3    Manhattan Beach, CA 90266
      (310) 307-4555
 4    (310) 307-4570 (Fax)
 5    DENNIS S. HYUN (SBN 224240)
      dhyun@hyunlegal.com
 6    HYUN LEGAL, APC
      515 S. Figueroa St., Suite 1250
 7    Los Angeles, CA 90071
      (213) 488-6555
 8    (213) 488-6554 (Fax)
 9    Attorneys for PLAINTIFF and CONSENTERS

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
      ELIZABETH CUEVAS, as an                  Case No. 3:18-cv-1189-GPC-LL
13    individual and on behalf of all others
      similarly situated,                      NOTICE OF ERRATA RE FILING
14                                             PLAINTIFF’S CONSENT TO SUE
15                 Plaintiff,                  FORMS DKT 73
16          vs.                                District Judge: Gonzalo P. Curiel
17                                             Courtroom 2D
      CONAM MANAGEMENT
18    CORPORATION, a California
                                               Magistrate Judge: Linda Lopez
      corporation; and DOES 1 through 10,
19                                             Courtroom 2B
      inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28
                                                         Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.978 Page 2 of 14



 1         Plaintiff Elizabeth Cuevas hereby gives notice that previously filed Notice of
 2   Filing Plaintiff’s Consent to Sue Forms [Dkt 73] filed on May 8, 2020 was
 3   erroneously filed without the attached (with redactions to protect privacy) Exhibit 1
 4   Consent to Sue form. With the addition of the attached form, the total number of
 5   opt-in clients is now 367.
 6         The names of each of the of 367 opt-ins who properly submitted their
 7   “Consent to Join” forms have been copied to the below table for this Court’s
 8   convenience.
 9             1    Aguilar              Javier
10             2    Aguilera             Jose
               3    Aguirre              Nancy
11
               4    Aguirre              Ashley
12             5    Alfaro               Monica
13             6    Ali                  Raymond
               7    Allen                Cody
14
               8    Alva                 Rafael
15             9    Alvarado             Martha
16            10    Anaya                Jose
17            11    Andrade              Araceli
              12    Anthony              Angelina
18
              13    Anthony              Maiesha
19            14    Aragon               Amber
20            15    Aragon               Jamie
              16    Armenta              Melissa
21
              17    Asebedo              Vanessa
22            18    Ayotte               Anna
23            19    Ayotte               Wilson
24            20    Bacorn               Jerry
              21    Baldridge            Austin
25            22    Banks                Karla
26            23    Barr                 Marlena
27            24    Barragan             Anaberta
              25    Beamon               Dwayne
28
                                       2          Case No. 3:18-CV-1189-GPC-LL
                      NOTICE OF ERRATA RE FILING PLAINTIFF’S
                          CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.979 Page 3 of 14



 1            26   Beasley         Conchita
 2            27   Bechtel         Alana
 3            28   Becker          Jesica
              29   Belio           Sunshine
 4            30   Bell            Claudette
 5            31   Beltran         Jonathan
 6            32   Belvins         Arnesha
              33   Bennick         Christina
 7
              34   Berber          Joe
 8            35   Bernabe         Leonardo
 9            36   Bernard         Jamie
              37   Bolin           Dena
10
              38   Borgstadt (Payne)
                                   Heather
11            39   Boucher         Genoia
12            40   Brevig          Steven
13            41   Brimage         Erika
              42   Brodie          Michael
14
              43   Brown           Guy
15            44   Brown           Kerry
16            45   Brown           Sharon
              46   Bruce           John
17
              47   Bush            Darrell
18            48   Caballero       Yvonne
19            49   Calderon        Carlos
              50   Camino          Joanna
20
              51   Campbell        Katheryn
21            52   Candia          Rose
22            53   Cardenas        Jose
23            54   Carlson         Curtis
              55   Carlson         Kevin
24
              56   Carrillo        Salvidor
25            57   Carter          Charmaine
26            58   Carter          Joshua
              59   Castaneda       Gaberiel
27
              60   Castro          Jessica
28            61   Castro          Nancy
                                         3       Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.980 Page 4 of 14



 1            62   Caterina        Christine
 2            63   Chavez          Jorge
 3            64   Chavez          Steven
              65   Choi            Esther
 4            66   Collazo         Julia
 5            67   Contreras       Kristian
 6            68   Cook            Donald
              69   Corbett         Marcia
 7
              70   Correa          Juan
 8            71   Cortez          Irma
 9            72   Coxsey          Tierra
              73   Crance-Agnew    Kelley
10
              74   Crawley         Benjamin
11            75   Crowley         Kelly
12            76   Crum            Jennifer
13            77   Cruz            Pauline
              78   Cueto           Fabian
14
              79   Dalton          Michael
15            80   Danninger       Crystal
16            81   Davis           Cassina
              82   Davis           Nicole
17
              83   De Jesus        Robert
18            84   De La Rosa      Antonio
19            85   Decker          Genevieve
              86   Dela Cruz       Christopher
20
              87   Deo             Savita
21            88   Diaz            Leticia
22            89   Dolezal-Guion   Yolanda
23            90   Dominguez Blancas
                                   Reynaldo
              91   Doucet          Mary
24
              92   Drake           Brittney
25            93   Drake           Dean
26            94   Duarte          Jonathan
              95   Dunson          Paul
27
              96   Duran           Patricia
28            97   Duran           Jabier
                                         4       Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.981 Page 5 of 14



 1            98   Dworaczyk       Christian
 2            99   Ealey           William
 3           100   Earls           Tommy
             101   Edmonds         Thomas
 4           102   Edmond          Regina
 5           103   Emlinger        Molly
 6           104   Enriquez        Maria
             105   Escobedo        Daniel
 7
             106   Esperanzate     Mendel
 8           107   Espinoza        Lilia
 9           108   Estala          Kristina
             109   Eynon           Ivykristine
10
             110   Faison          Pauline
11           111   Fanelli         Ruby
12           112   Farrier-Bonner  Tiffany
13           113   Figueroa        Brianna
             114   Flores          Jesse
14
             115   Flores HernandezEsteban
15           116   Florez Jr.      Fermin
16           117   Florez Vazquez  Gerordo
             118   Franco          Stephanie
17
             119   Fry             Darci
18           120   Fuller          Darian
19           121   Fulmore         Anthony
             122   Galvan          Monique
20
             123   Garcia          Marco
21           124   Garcia          Juan
22           125   Garcia          Monica
23           126   Garcia          Steven
             127   Garibay         Rudy
24
             128   Garrett         Regina
25           129   Garza           Benigno
26           130   Gaydarov        Jordan
             131   Gilbert         Kierra
27
             132   Gluck           Ira
28           133   Glueck          Matthew
                                         5       Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.982 Page 6 of 14



 1           134   Gomez          Chantanelle
 2           135   Gomez-Anzures  Ana
 3           136   Gonzalez       Veronica
             137   Gonzalez       Alberto
 4           138   Gorman         Ginger
 5           139   Grammer        Christopher
 6           140   Grasso         Mary Beth
             141   Green          Vianette
 7
             142   Greenwood      Celeste
 8           143   Griffith       Vaniese
 9           144   Griggs         Leslie
             145   Guidry         Steve
10
             146   Guinac         Marisol
11           147   Guinn          Brittany
12           148   Gutierrez      Liliana
13           149   Guzman         Carmen
             150   Haase          Michael
14
             151   Hamilton       Darnell
15           152   Harman         Scott
16           153   Harrell        Dalton Ray
             154   Hathaway       Lori
17
             155   Henderson      Jonathan
18           156   Hernandez      James
19           157   Hernandez      Humberto
             158   Hess           Russell
20
             159   Hillaby        Dezeri
21           160   Hines          Maletina
22           161   Hintz          Brent
23           162   Hodges         Patricia
             163   Hoffman        Damon
24
             164   Holland        Dora
25           165   Huertas        Orlando
26           166   Hurst          Robert
             167   Hyche          M. Andre
27
             168   Ibarra         Erik
28           169   Iwuaba         Stephanie
                                        6       Case No. 3:18-CV-1189-GPC-LL
                    NOTICE OF ERRATA RE FILING PLAINTIFF’S
                        CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.983 Page 7 of 14



 1           170   Jackson         Dorion
 2           171   Janes           Morgan Wade
 3           172   Jaquez          Avilene
             173   Jara            Larissa
 4           174   Jordan          Sophia
 5           175   Kealty          Katherine
 6           176   Kelly           Pamela
             177   Kessman         Alan
 7
             178   Kimrey          Michael
 8           179   King            Cynthia
 9           180   Korschinowski   Karleah
             181   Kraemer         Bradley
10
             182   Krebsbach       Kirsty
11           183   Lambert         Jeremy
12           184   Landry          Aimee
13           185   Lee             Andre
             186   Leggett         Heather
14
             187   Lichman         Thomas
15           188   Littleton       Beatrice
16           189   Livingston      Paige
             190   Logan           Deborah
17
             191   Lopez           Jesus
18           192   Lopez           David
19           193   Lopez           Javier
             194   Lopez           Eddie
20
             195   Lopez           Juan
21           196   Lopez           Cinthya
22           197   Lopez           Jesse
23           198   Lopez           Dora
             199   Lopez           Nayelli
24
             200   Lopez-Velasco   Liana
25           201   Maciel          Alonso
26           202   Mack            LeeAnn
             203   Maeda           Shyheem
27
             204   Magana Ceron    Jorge
28           205   Major           Jamie
                                        7        Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.984 Page 8 of 14



 1           206   Malone          Miranda
 2           207   Manescu         William
 3           208   Manning         Kylie
             209   Marin-Reyes     Analilia
 4           210   Markenson       Lori
 5           211   Marron          Santiago
 6           212   Martinez        Josh
             213   Martinez        Esmeralda
 7
             214   Martinez        Eduardo
 8           215   Martinez        Maria G
 9           216   Martinez-Rodriguez
                                   Alba M
             217   Masters         Aaron
10
             218   Mata            Carolina
11           219   Mattie          Michelle
12           220   Mazon           Andres
13           221   McCloud         Larissa
             222   McIntosh        Rick
14
             223   McKinney        Jannelle
15           224   Medina          Herber
16           225   Mejia           Candelarea
             226   Mendoza         Stephanie
17
             227   Mendoza         Alfonso
18           228   Meth            Robert
19           229   Meza            Christian
             230   Miller          Della
20
             231   Milligan        Lisa
21           232   Mills           Diamond
22           233   Moen            Aixa
23           234   Monreal         Esmelralda
             235   Montano         Fernando
24
             236   Moore           Christina
25           237   Mora            Laura
26           238   Moreno          Irma
             239   Munoz           Roberto
27
             240   Murphy          Joseph
28           241   Myishia         Watkins
                                         8       Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.985 Page 9 of 14



 1           242   Newman         Patrick
 2           243   Nieves         Juan
 3           244   Northrop       Stanley
             245   Ochs           Wade
 4           246   Ocomen         Eugene
 5           247   Ogle           David
 6           248   Olivares       Alberto
             249   Oneill         Jessica
 7
             250   Ornelas        Angelica
 8           251   Oropeza        Diana
 9           252   Orozco         Ana
             253   Outlaw         Sabrina
10
             254   Paine          Kimberly
11           255   Palafox        Jennifer
12           256   Parris         Robert
13           257   Partida        Josefina
             258   Pelle          Markeda
14
             259   Penhall        Nacoel
15           260   Perez          Jennifer
16           261   Perez          Jorge
             262   Perez          Alberto
17
             263   Perez          Elizabeth
18           264   Perez Ramos    Christian
19           265   Phillips       Reagan
             266   Pitman         Jorie
20
             267   Portillo       Ruben
21           268   Potter         Phillip
22           269   Quesada        Teresa
23           270   Quezada        Susan
             271   Quillen        Melvin
24
             272   Quinnett       Brandon
25           273   Rahn           Brandon
26           274   Ramirez        Clarissa
             275   Ramirez        Oscar
27
             276   Ramirez        Raul
28           277   Ramirez        Maria
                                        9       Case No. 3:18-CV-1189-GPC-LL
                    NOTICE OF ERRATA RE FILING PLAINTIFF’S
                        CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.986 Page 10 of 14



  1          278   Ramos          Mayra
  2          279   Ramos          Pedro
  3          280   Ramos          Raul
             281   Rand           Sheila
  4          282   Ransom         Ryan
  5          283   Rauer          Marjorie
  6          284   Reed           Larry
             285   Regina         Isabella
  7
             286   Renfro         Laura
  8          287   Reyes          Magali
  9          288   Reyes          Ivana
             289   Ricks          Mack
 10
             290   Riddle         Richard
 11          291   Ritchey        Elizabeth
 12          292   Robinson       Bronson
 13          293   Rogers         Simone
             294   Rojas          Marissa
 14
             295   Rolfe          Christy
 15          296   Romero         Monica
 16          297   Ruffner        Joseph
             298   Ruiz           Rebecca
 17
             299   Salazar        Agustin
 18          300   Salcedo        Francisco
 19          301   Salgado        Maria
             302   Sanchez        Vidal
 20
             303   Sanchez        Alberto
 21          304   Santee         Jeramie
 22          305   Santiago       Angelica
 23          306   Santos         Elizabeth
             307   Sarinana       Zayda
 24
             308   Savage         Richard
 25          309   Segura         Cindi
 26          310   Shelley        Esther
             311   Simas          Stephanie
 27
             312   Smith          David
 28          313   Smith          Rosalyne
                                       10       Case No. 3:18-CV-1189-GPC-LL
                    NOTICE OF ERRATA RE FILING PLAINTIFF’S
                        CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.987 Page 11 of 14



  1          314   Smith           Richard
  2          315   Soos            John
  3          316   Soto            Carmen
             317   Soto            Helena
  4          318   Spillane        Timothy
  5          319   Spruell         Cory
  6          320   Stanich         Bonnie
             321   Stanley         Gina
  7
             322   Stevens         Toni
  8          323   Stevens         Ciarajade
  9          324   Stopper         Roman
             325   Stratton        Tiffany
 10
             326   Sudi            Abdalla
 11          327   Taylor          Jannelle
 12          328   Theimer         Michael
 13          329   Thomas          Tyler
             330   Thompson        Richard
 14
             331   Thompson        Jerrell
 15          332   Thompson        Cabriel
 16          333   Torres          Mike
             334   Torres          Elizbeth
 17
             335   Torres          Kiara
 18          336   Torres          Rafael
 19          337   Torrs           Sean
             338   Tovar           Marco
 20
             339   Townsel         Kenyada
 21          340   Tristan         Marlene
 22          341   Tucker          Amy
 23          342   Uhland          Monica
             343   Urbi-Collum     Jocelyn
 24
             344   Valderrama      Ebelin
 25          345   Valdez          George
 26          346   Valenzuela      Noe
             347   Valeriano       Elide
 27
             348   Vasylchuk       Mykola
 28          349   Vela            Ramon
                                        11       Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.988 Page 12 of 14



  1          350   Velasquez          Miriam
  2          351   Velasquez          Pamela
  3          352   Vera               Joel
             353   Vigil              Rose
  4          354   Villa              Jose
  5          355   Villanueva         Marcelo
  6          356   Wassgren           Eric
             357   Williams           Brittney
  7
             358   Williams           Janora
  8          359   Williams           Veronica
  9          360   Wilson             Karina
             361   Worden             Hillary
 10
             362   Wysmirski          Jennifer
 11          363   Xiong              Pa
 12          364   Yarbrough          Janet
 13          365   Young              Keryn
             366   Zavala             Veronica
 14
             367   Cuevas             Elizabeth
 15
 16   Dated: June 19, 2020         KESSELMAN BRANTLY STOCKINGER LLP
 17                                HYUN LEGAL, APC
 18
                                            /s/ Majed Dakak
 19                                             Majed Dakak
 20
                                   Attorneys for PLAINTIFF and CONSENTERS
 21                                Email: mdakak@kbslaw.com
 22
 23
 24
 25
 26
 27
 28
                                      12         Case No. 3:18-CV-1189-GPC-LL
                     NOTICE OF ERRATA RE FILING PLAINTIFF’S
                         CONSENT TO SUE FORMS DKT 73
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.989 Page 13 of 14




                    EXHIBIT 1
Case 3:18-cv-01189-GPC-LL Document 74 Filed 06/19/20 PageID.990 Page 14 of 14
